Citation Nr: 1207048	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-47 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for gastrointestinal reflux disease with irritable bowel syndrome and hiatal hernia.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for gastrointestinal reflux disease with irritable bowel syndrome and hiatal hernia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Board observes that the most recent VA examination for this claim is dated in October 2008, more than three years ago.  In that examination report, symptoms such as bloating, gaseousness, discomfort into the chest, regurgitation and reflux were noted, as well as intermittent problems with irritable bowel syndrome.  He was noted as having gastrointestinal problems particularly in the morning, which caused trouble in getting up and going.  

Since October 2008, the Veteran has submitted several statements suggestive of a possible worsening of the condition.  A November 2008 statement suggests that the Veteran has "excruciating" stomach pain, which radiates into his back and shoulders, and which occurs "all the time."  In May 2009, the Veteran submitted another statement again noting pain in the stomach and back caused by gas, constipation, indigestion, constant burping and cramps.  A June 2009 statement suggests that the Veteran is sick to his stomach twenty-four hours per day.  Thus, in the more than three years since the October 2008 VA examination, the Veteran's description of his symptoms has seemingly worsened.  The Board, therefore, finds that a new VA examination to assess the current severity of the disability is needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).

Finally, the Board observes that the most recent VA outpatient records available for the Board's review are dated in January 2010 from the Salisbury VA Medical Center.  The record also shows prior treatment at the VA Outpatient Clinic in Winston-Salem.  Thus, there are more than two years of treatment notes missing from the record.  On remand, the RO should seek these potentially relevant records and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Salisbury VA Medical Center and the Winston-Salem Outpatient Clinic dating since January 2010.

2.  Schedule the Veteran for a new VA esophagus and hiatal hernia examination to assess the current severity of his service-connected gastrointestinal reflux disease with irritable bowel syndrome and hiatal hernia.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The examiner should report all symptoms associated with the Veteran's gastrointestinal reflux disease with irritable bowel syndrome and hiatal hernia.  The examiner should indicate whether there is material weight loss, hematemesis, and/or melena, and whether anemia related to the service-connected gastrointestinal disorders is present.  A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


